DETAILED ACTION

This Office Action is in response to the communication filed on 11/02/2021. 
Status of the claims:
Claims 20-25 and 27-35 are cancelled.
Claims 1-19, 26 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 11/02/2021. 
Claims 1, 2, 4, 6-7, 11, 12, 14, 15, 18, 19, and 26 were objected to for reasons set forth in the previous office action. Applicant’s response has overcome the objection. Accordingly, withdrawal of the Objection is made.
Abstract of the disclosure was objected to for reason noted in said Office Action. Applicant’s response has overcome the objection. Accordingly, withdrawal of the Objection to the Abstract is made.
Figures 1-3 and 9 were objected to under 37 C.F.R. § 1.84 because only that which is old is illustrated and should be designated as “Prior Art”. Applicant has amended Figures 1-3 and 9 to properly designate as “Prior Art.” Three Replacement Sheets including Figures 1-3 and 9 with the title “Prior Art” are submitted. Accordingly, withdrawal of the objection to the Drawings is made.

Response to the Preliminary Amendment
The Preliminary Amendment was objected to because the Amendment to the Specification was found unclear and therefore Applicant’s cooperation was requested in providing a clarification. Specifically, the Patent Office opined the request to insert the f requested paragraph as the first paragraph of the Specification was unclear. Applicant has provided clarification for the requested paragraph that reads, “This application is a35 U.S.C. § 371 national phase filing of International Application No. PCT/SE2018/050219, filed March 8, 2018, the disclosure of which is incorporated herein by reference in its entirety” to be inserted before the previously existing first paragraph. The requested paragraph contains no new matter. In view, the clarification by the applicant, withdrawal of the objection to the Specification is made.

 Allowable Subject Matter
 As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-19, 26 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 

The closest prior art of record are US20160309347 issued to Eyuboglu et al. (“Eyuboglu”, hereinafter); WO2012/127364 issued to Hui et al. (“Hui”, hereinafter); US2018/0331871 issue to Martinez; EP3065324 issued to Wang et al. (“Wang”)

Regarding Independent claims 1, 11, 18, and 26, the prior art of record, specifically 
Eyuboglu (US20160309347) teaches a communication system comprising: controller units (CU) and remote units (RU) to exchange radio frequency (RF) signals, wherein the RF signals carry time-domain IQ symbols in Ethernet frames, wherein the time-domain IQ symbols are a compressed representation of the time-domain IQ symbols to reduce the bit rate and to provide a data rate between the CUs and the RUs that is compatible with the low-cost switched Ethernet network. The controller units (CU) transmits the IQ symbols to the remote units (RU) in a downlink path when they are in the frequency-domain and prior to performing the IFFT (inverse fast Fourier transform) on the frequency-domain IQ symbols. The CU sends the frequency domain IQ data representing each OFDM symbol to an RU, for example, by quantizing the real and imaginary components of the frequency-domain symbols. The quantize output bits are then packetized in Ethernet frames and transmitted to the RUs over the Ethernet network. The RU reconstructs the quantized frequency-domain IQ symbols before applying the IFFT, inserting a cyclic prefix and performing the filtering, modulation and RF processing. On the uplink, the RUs, in addition to RF processing and demodulation, remove the cyclic prefix from the time-domain IQ samples for each received OFDM symbol and apply the FFT to produce the frequency-domain IQ symbols. The information carried by the symbols is then quantized, packetized in Ethernet frames, and transmitted to the CU over the Ethernet network. When the 12-bit quantize is used, the resulting bit rate of the frequency-domain IQ symbols on the uplink is substantially the same as that discussed for the downlink (see for example, Figs 10-11, 18, 20 and Paragraphs [0125], [0128]).
Hui (WO2012/127364) teaches a compression/decompression method for front/backhaul communication of a complex-valued radio signal between base stations and the network-processing unit Coordinated Multipoint (Comp) system, significantly reduces backhaul bandwidth. The spatial and temporal correlations of the wireless IQ signal are exploited in order to remove redundancy and substantially reduce signal bandwidth. Feature component signals of significance are extracted through linear transformation to form the radio signal, and are individually quantized, possibly at different bit rates in accordance with their relative importance. The transformation can either be pre-determined or computed in real-time based on the spatial and temporal statistics of the radio signal. In the latter case, the transformation matrix or matrices are also sent over the backhaul in order to allow the radio signal to be reconstructed at the receiving end. Different methods of generating the transformation matrices are proposed. Furthermore, the method exploits both the spatial and temporal correlation of the wireless IQ signal in order to remove redundancy and substantially reduce the capacity requirement of the backhaul links. Feature component signals of significance are extracted through linear transformation from the radio signal, and are individually quantized, possibly at different bit rates in accordance with their relative importance. The transformation can either be pre-determined or computed in real-time based on the spatial and temporal statistics of the radio signal. In the latter case, the transformation matrix or matrices are also sent over the backhaul in order to allow the radio signal to be reconstructed at the receiving end. Different methods of generating the transformation matrices are proposed (see for example, Figs 2-5 and Pages 2-4).
Martinez (US2018/0331871) teaches a cellular communication signal processing apparatus and method comprising: receiving a plurality of resource element sequences, including first set of consecutive data bins and second set of consecutive data bins of a composite signals; transforming to time-domain the first set of consecutive data bins and second set of consecutive data bins of a composite signals using values within the composite signals, wherein the transformation has a number of points equal to or greater than the number of bins in the multiple sets of data bins. Further, the cellular communication signal processing method includes an uplink processing method includes performing a time-domain to frequency-domain transformation on a sequence of time domain samples to produce resource elements in multiple sets of consecutive data bins of a composite signal output that also includes band bins between the sets of data bins.
Wang (EP3065324) teaches a method and a device for processing signal sampling point data (IQ data), the method includes: transforming time-domain signal sampling point data to be transmitted into frequency-domain signal sampling point data, encoding the frequency-domain signal sampling point data and then sending out. The technical solution uses the frequency-domain characteristics of IQ data in an LTE system, firstly transforms time-domain IQ data into frequency-domain IQ data, removes redundant information, then performs encoding and reduces the number of encoded points at a sending terminal to realize more effective compression of CPRI data in the LTE system, satisfy requirements on transmission bandwidth of current transmission access networks, and can realize quick and controlled high-efficiency compression and decompression functions of CPRI data in an LTE radio base station system. Further, the method for processing signal sampling point data include the step of encoding the frequency-domain signal sampling point data, wherein the encoding the frequency-domain signal sampling point data is performed using block adaptive quantization coding and/or block floating point quantization coding.
However, none of the prior arts cited alone or in combination provides the motivation to receiving  IQ samples of a first antenna signal related to wireless communication of a first antenna  of the remote unit; , receiving  IQ samples of a second antenna signal related to wireless communication of a second antenna  of the remote unit ; transforming  the received IQ samples of the first antenna signal into transformed IQ samples, using a first transformation value; transforming  the received IQ samples of the second antenna signal into transformed IQ samples, using a second transformation value, the second transformation value being different from the first transformation value; quantizing  the transformed IQ samples of the first antenna signal using fewer bits than a first number of bits used for the received IQ samples of the first antenna signal; quantizing  the transformed IQ samples of the second antenna signal using fewer bits than a second number of bits used for the received IQ samples of the second antenna signal; and transmitting  the quantized and transformed IQ samples of the first and the second antenna signal over the transmission connection  to the second unit for subsequent de- quantizing and re-transforming of the quantized and transformed IQ samples of the first and the second antenna signal into the received IQ samples at the second unit; receiving , from the first unit, IQ samples of a first antenna signal related to wireless communication of a first antenna  of the remote unit , wherein the received IQ samples have been transformed using a first transformation value and the transformed IQ samples have been quantized; receiving , from the first unit, IQ samples of a second antenna signal related to wireless communication of a second antenna  of the remote unit , wherein the received IQ samples of the second antenna signal have been transformed using a second transformation value and the transformed IQ samples have been quantized, the second transformation value being different from the first transformation value; de-quantizing  the received IQ samples of the first antenna signal to a format using more bits than a number of bits used for the quantized IQ samples of the received first antenna signal; de-quantizing  the received IQ samples of the second antenna signal to a format using more bits than a number of bits used for the quantized IQ samples of the received second antenna signal; re-transforming  the de-quantized IQ samples of the first antenna signal using the inverse of the first transformation value, and re-transforming  the de-quantized IQ samples of the second antenna signal using the inverse of the second transformation value.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: see PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632